BY THE COURT.
The complainant appears before us with little claim to equity. In both the suits he has had offered to him, and refused to accept, what he now asks, because he, as administrator, was both to collect and pay, and he therefore would not set •off one debt against another. He now refuses to open the transactions adjusted by the judgments after his refusal, and to settle on fair principles of justice. What equity can such a man have which we ought to protect? Refusing to do justice himself, he asks of a court of equity to enable him to avail himself of the fruits of his technical advantage in the judgment!
The bill is dismissed with costs.
[Setoff of judgments; Diehl v. Friester, 37 O. S. 473, 476.]